Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910635198.3, filed on 07/15/2019.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites a “detection cup” that is used to complete the urinalysis; however, there is no connection between the detection cup of Claim 7 and the initial “urine collection cup” for detection in Claim 2. Therefore, claim 7 is rejected for indefinite claim language.
Claim 8 is rejected due to its dependency on Claim 7.
Claim 10 recites a “smart terminal,” but “smart” is not specifically defined within the claim or the specification. Therefore, claim 10 is rejected for indefinite claim language.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaprielian et al. (WO2009035599, referred to as Kaprielian hereon).
Regarding claim 1, Kaprielian teaches an automatic human urine detection system (the system has sensing devices that are able to determine analytes within urine samples that are collected, see Page 6, Lines 1-4, the components can be controlled automatically, see Page 17, Lines 1-6), comprising:
a control module (referred to as a computer, see Page 17, Lines 1-8), controlling operation of the automatic human detection system and comprising an instruction input unit (the computer controls operation of the components and allows a user to enter instructions, see Page 17, Lines 1-8);
a urine collecting module (referred to as the apparatus that includes the urine receiver and fluid chamber, see Fig. 4C and Page 3, Lines 4-16), being used for collecting urine to be detected (the receiver collects urine to be passed to a chamber with a sensor for detection, see Page 3, Lines 19-22);
a detection module (referred to as a sensing device for determining analytes, see Page 5, Lines 32-33), comprising a detection probe holder (referred to as an electrode with supporting structures, see Page 25, Lines 8-19) for detecting the urine to be collected and obtaining a corresponding detection report according to a detection result (the urine is analyzed by the sensor and the data generated is communicated to the user and/or a health care provider, see Page 6, Lines 9-11) ;
an output module (referred to as a transceiver with display, see Page 18, Lines 23-33), being used for outputting the detection report (the data from the sensor can be transmitted by the transceiver and relayed to the user or a healthcare provider, see Page 18, Lines 23-33); and
a cleaning module (referred to as valves controlled by the computer that control the flow of cleaning solution, see Page 17, Lines 16-18), being used for cleaning system components through which the urine flows or is stored in the system (the cleaning fluids are used to clean the fluid chamber where the urine is stored for testing, see Page 14, Lines 8-10);
wherein, when an instruction input unit of the control module receives an external instruction (the user may press a button on the computer to begin automatic control, see Page 17, Lines 1-8), the instruction input unit informs the urine collection module to start and collect urine (the pressing of the button may trigger the urine receiver to move and begin to collect urine, see Page 17, Lines 13-16), the detection probe holder (electrode) of the detection module detects the collected urine and outputs a detection result to the output module (transceiver) to be output (the measurements from the electrode is transmitted electronically by the transceiver to be output to the user, see Page 17, Lines 19-33), the cleaning module cleans the system components according to instruction of the control module for reuse (the cleaning solution can be released in response to instruction from the computer that controls the device, see Page 17, Lines 14-18).
Regarding claim 9, Kaprielian teaches the automatic human urine detection system as claimed in Claim 1, wherein the output module comprises a display screen and/or a printer (the transceiver of the system can output a visual signal that is produced on a display screen, see Page 17, Lines 23-33); the control module (computer) is further connected with a storage module (the data may be stored for later retrieval, see Page 17, Lines 19-23), and a database is contained in the storage module and used for storing the detection report (the data regarding the results of the detection can be stored within the computer for eventual use, see Page 18, Lines 9-13).
Regarding claim 10, Kaprielian further teaches the automatic human urine detection system as claimed in Claim 1, wherein the control module (computer) and the output module (transceiver and display) can be combined together to be implemented by a smart terminal (referred to as a user interface system, see Page 18, Lines 28-31) in combination with terminal application software (referred to as a data handling system created using software to retrieve and store system data, see Page 26, Lines 1-10) used on the smart terminal (the computer and transceiver of the user interface system can be used in tandem with the data handling system, see Page 18, Lines 30-31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kaprielian as applied to claim 1 above, and further in view of Qin et al. (CN 201610279185.3, English translation citations from US 2020/0309646).
Regarding Claim 2, Kaprielian teaches the automatic human urine detection system as claimed in Claim 1, wherein the urine collection module (apparatus) comprises a toilet (the invention is assembled for use with a toilet, see Fig. 4A-C and Page 19, Lines 3-5), a urine collection assembly (referred to as the urine receiver 15 and other supporting components, see Fig. 4C and Page 8, Lines 18-29) and a urine collection cup (referred to as the fluid chamber 20, see Page 8, Lines 25-29); a toilet bowl cavity is defined in the toilet (referred to as toilet bowl 5, see Fig. 4C and Page 8, Lines 24-29), a urine collecting ditch is defined in the inner wall of the toilet bowl cavity (the urine receiver 15 is shown to be mounted on the inner wall of the toilet bowl 5, see Fig. 4A-C and Page 8, Lines 24-29), a urine collecting opening is defined in the urine collecting ditch (referred to as opening 11 for urine receiver 15, see Fig. 4C and Page 8, Lines 26-27); the urine collecting assembly comprises a urine collector (referred to as the other components of the collection assembly: conduit 12, chamber 20, and sensor 25, see Fig. 4C and Page 8, Lines 24-29), a pipeline (referred to as a fluid conduit 12, see Fig. 4C and Page 8 Lines 25-26) and a urine collecting nozzle (referred to as a valve 13, see Figs. 1B and 6 and Page 6, Lines 28-30) are disposed in the urine collector (the valves are shown to be part of the other components of the urine collection assembly, see Fig. 1B), and the pipeline (conduit 12) is communicated with the urine collecting nozzle (valve 13) and the urine collecting cup (the conduit 12 is shown to run through the valve 13 and into the fluid chamber 20, see Fig. 1B and Page 6, Lines 28-31).
However, Kaprielian does not teach an upper cover on the urine collecting nozzle or that the upper cover is connected with an electromagnetic valve through a linkage assembly.
In the analogous art of excrement sensing systems, Qin et al. teaches an upper cover (referred to as the metal sleeve 2 with seal ring 4, see Fig. 7 and [0057]) is further disposed on the urine collecting nozzle (referred to as the second conduit 24, see Fig. 7 and [0058]), the metal sleeve 2 with the ring 4 covers the conduit 24), and the upper cover is connected with an electromagnetic valve (referred to as an electromagnetic valve 22, see Fig. 4 and [0047]) through a linkage assembly (the valve 22 is connected to the plunger pump 8 which is also connected to the metal sleeve 2 with the seal ring 4, see Fig. 7 and [0056]);
wherein, after the electromagnetic valve (valve 22) of the urine collecting module is powered on, the electromagnetic valve can drive the linkage assembly (plunger pump body assembly, see Fig. 4 and [0046]) to open the upper cover (metal sleeve 2) of the urine collecting nozzle (conduit 24) so that the urine to be detected enters into the urine collecting nozzle through the urine collecting opening (opening 11 of Kaprielian) of the urine collecting ditch (the urine receiver 15 of Kaprielian) and then enters into the urine collecting cup (fluid chamber 20 of Kaprielian) through the pipeline (referred to as the suction tube 1, see [0046]) and Fig. 7) in the urine collector (the valve 22 is turned on and directs the urine to enter the opening 3 in the metal sleeve 2 and guide the urine down the hose 7 for removal, see Fig. 4 and 7 and [0056] and [0058]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian to have added the upper cover and electromagnetic valve of Qin et al. for the benefit of creating a fully automatic collection process with real-time monitoring of liquid in the system (see [0028] and [0029] in Qin et al.).
Regarding Claim 3, the combination of Kaprielian and Qin et al. teaches the automatic human urine detection system as claimed in Claim 2, wherein Qin et al. teaches that the linkage assembly comprises an electromagnetic valve pull rod (referred to as a screw rod 12, see Fig. 1 and [0043]), a lever connecting piece (referred to as the fixing support 14, see Fig. 1 and [0043] ) and a urine collector lever (referred to as the suction tube assembly 9 which collects urine, see Fig. 1 and [0042]) , and a urine collecting piston (referred to as the suction tube component 18 which can be retracted into the slide rail component, see Fig. 1 and 3 and [0045]) is disposed in the urine collector (the suction tube 18 is part of the suction tube assembly 9, see Fig. 1); the electromagnetic valve (valve 22) is powered on to generate magnetic force to drive the electromagnetic valve pull rod to be pulled in the direction of the electromagnetic valve (the screw rod 12 can be pulled to move in the same direction as the suction tube assembly 9 which is connected to the electromagnetic valve 22, see Fig. 1 and 4 and [0051]), the electromagnetic valve pull rod (rod 12) enables the urine collector lever (assembly 9) to rotate through the lever connecting piece (fixing support 14) so as to drive the urine collecting piston to ascend to open the upper cover of the urine collecting nozzle (the rod 12 is rotatably fixed on the fixing support 14 and drives the suction tube assembly 9 to the center of the toilet for collection, see [0041]- [0043], the valve 22 is turned on and directs the urine to enter the opening 3 in the metal sleeve 2 and guide the urine down the hose 7 for removal in the suction tube component 18 of the suction tube assembly 9, see Fig. 1-4 and 7 and [0056] and [0058])).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian to have included the electromagnetic valve rod of Qin et al. for the benefit of creating a fully automatic collection process with real-time monitoring of liquid in the system (see [0028] and [0029] in Qin et al.).
Regarding Claim 4, the combination of Kaprielian and Qin et al. teaches the automatic human urine detection system as claimed in Claim 2, wherein Qin et al teaches a liquid level sensor (referred to as liquid-level sensing mechanism, see [0052]) is disposed on one side of the urine collecting cup (it is shown to be placed along the side of the suction tube 1, see Fig. 7); when urine to be detected in the urine collecting cup is collected to a preset liquid level, the liquid level sensor can sense the urine and inform the electromagnetic valve to power off (when the amount of urine in a cavity reaches a preset threshold, the valve is turned on and off to collect the urine for detection, see [0052]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian to have included the liquid-level sensing mechanism of Qin et al. for the benefit of creating a fully automatic collection process with real-time monitoring of liquid in the system (see [0028] and [0029] in Qin et al.).
Regarding Claim 5, the combination of Kaprielian and Qin et al. teaches the automatic human urine detection system as claimed in Claim 4, wherein Qin et al. teaches that the urine collecting piston (suction tube component 18) further comprises a piston guiding out opening (referred to as the liquid discharging outlet 26, see Fig. 7 and [0056]) which is communicated with the pipeline in the urine collector (the liquid discharging outlet 26 is in liquid communication with the suction tube 1, see Fig. 7 and [0056]), and the collected urine to be detected passes through the piston guiding out opening and then passes through a urine collecting pipe (suction tube 1) (the urine passes through the discharging outlet 26, then to the suction tube 1 which collects the urine that is meant to be detected, see Fig. 5 and [0046]) to enter into the urine collecting cup. 
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian to have included the piston/discharging outlet of Qin et al. for the benefit of creating a fully automatic collection process with real-time monitoring of liquid in the system (see [0028] and [0029] in Qin et al.).
Regarding Claim 6, the combination of Kaprielian and Qin et al. teaches the automatic human urine detection system as claimed in Claim 2, and Kaprielian teaches that the detection probe holder (referred to as an electrode with supporting structures, see Page 25, Lines 8-19) comprises a sensor assembly (referred to as the sensing element, see Page 21, Lines 16-19) and a data processing mainboard (the computer for data storage would necessarily contain a data processing mainboard), the sensor assembly comprises a sensor moving transfer plate (referred to as the USB connection that is interface with the detection software, see Page 25, Lines 14-19), a sensor transmitting plate and a sensor receiving plate (referred to as the sensor 25 which is capable of transmitting and receiving signal to the computer, see Page 13, Lines 1-3); the sensor moving transfer plate is used for receiving a detection instruction transmitted from the outside and transmitting the detection instruction to the sensor transmitting plate (the user is able to select the correct port and start data collection or detection by using the computer, see Page 25, Lines 20-28), and the sensor transmitting plate transmits light waves to the urine to be detected (light is directed through the fluid chamber to the sensor for analysis, see Page 14, Lines 25-34), the light waves penetrating through the urine to be detected is received by the sensor receiving plate and a receiving result is sent to the data processing mainboard (computer) through the sensor moving transfer plate (the light or optical sensor 25 relays information regarding light transmission through the sample to the computer via a USB connection, see Page 25, Lines 8-19); the data processing mainboard (computer) obtains a detection result of the urine to be detected through data processing (the computer relays the results to the user based on the analyte that was meant to be tested, see Page 16, Lines 1-13).
Kaprielian does not teach the upper cover disposed upon the urine collecting nozzle and the electromagnetic valve from claim 2. However, as described above, Qin et al. describes an assembly containing an electromagnetic valve and upper cover for the urine collector. Therefore; it would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian to have included the electromagnetic valve assembly of Qin et al. for the benefit of creating a fully automatic collection process with flexible and convenient sample detection (see [0028] and [0029] in Qin et al.).
 Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kaprielian and Qin et al. as applied to claim 2 above, and further in view of Ye (WO 2015109765).
Regarding claim 7, the combination of Kaprielian and Qin et al. does not teach that the detection system also contains a detection cup where detection is achieved by measuring light intensity.
However, in the analogous art of toilet-based detection devices, Ye teaches a detection cup (referred to as a detection cup 41, see Fig. 1 and Example) used for storing urine to be detected and a detection reagent which are conveyed into the detection cup (the urine that is to be tested is transferred from the urine collection cup 1 to the detection cup 41 along with the test fluid, see Example); the detection module further comprises a detection reagent delivery metering pump (referred to as the test liquid metering pump 32, see Fig. 1 and Example) which sucks up the detection reagent stored in a detection reagent storage unit (referred to as the liquid loading device 31, see Fig. 1 and Example) and delivers the detection reagent into the detection cup through reagent distribution pipelines (referred to as the liquid distributing pipe 33, see Fig. 2 and Example) in a probe slider (referred to as the urine distribution slider 22, see Fig. 2 and Example) located above the detection cup (the urine dispensing slider 22 and the liquid distribution pipe 33 are above the detection cup 41, see Fig. 1 and Example); 
the sensor transmitting plate and the sensor receiving plate respectively communicate probe holder glasses (the sensor 25 is shown to closed within a probe holder, see Fig. 1B and 4C), and the sensor transmitting plate, the sensor receiving plate and the probe holder glasses are positioned at the same height as the detection cup (each part of the sensor 25 and the fluid chamber are shown to be positioned at the same height, see Fig. 1B and 4); the purpose of detecting the liquid in the detection cup is achieved by utilizing the light intensity transmittance of the color after the reaction of the urine to be detected and the added detection reagent (the sensor 25 can be an optical or colorimetric sensor capable of reporting color or light transmission following the addition of the fluid from the reservoir 30, see Page 14, Lines 8-23).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian and Qin et al. to have included the detection cup of Ye for the benefit of having a cup for the reaction of the urine to the test solution (see Content of the Invention).
Regarding Claim 8, the combination of Kaprielian and Qin et al. does not teach that the cleaning module contains a flushing pump, a first cleaning pipeline, and cleaning nozzles that lead to the detection and urine collection cups.
However, in the analogous art of toilet-based detection devices, Ye teaches a cleaning module (referred to as a cleaning device, see Content of the Invention) that comprises a first flushing pump (referred to as a urine distribution metering pump 21, see Fig. 1 and Example) which is connected with a first cleaning pipeline (referred to as the cleaning pipe 55, see Fig. 2 and Example), a cleaning nozzle of the first cleaning pipeline is corresponding to the detection cup and the urine collection cup (referred to as a cleaning nozzle 56 provided on the cleaning pipe 55 which leads to the urine collection cup 1 and detection cup 41, see Fig. 1 and 2 and Example); the detection cup and the urine collection cup  are disposed on a detection cup support (the two cups 1 and 41 are supported by the cup holder 42, see Fig. 1 and Example) , the cleaning module further comprises a cleaning motor (referred to as the cleaning and rotating motor 53, see Fig. 3 and Example) which is connected with the detection cup support through a rotating shaft (the cleaning motor 53 drives a rotation shaft 54 that drives the cup holder 42, see Fig. 1 and Examples), the first cleaning pipeline (pipe 55) is located below the detection cup support (the pipe 55 is located directly under the cup holder, see Fig. 1 and Example); the number of the cleaning nozzles is two and the cleaning nozzles are corresponding to the detection cup and the urine collection cup respectively (the cleaning nozzles 56 are shown to correspond to each of the cups 1 and 41, see Fig. 1 and 2); the detection cup support is turned over through rotation of the cleaning motor to pour out waste liquid in the detection cup and the urine collection cup (the cup holder 42 is rotated by the cleaning motor 53 to pour out the sewage through the sewage pump 52, see Fig. 1 and 2 and Example), cleaning liquid is sprayed out through the cleaning nozzle to flush the detection cup and the urine collection cup (cleaning solution is sprayed through the cleaning nozzle 56 to clean the cups 41 and 1, see Fig. 1 and Example).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the urine collecting assembly of Kaprielian and Qin et al. to have included the cleaning device of Ye for the benefit of ensuring that detection cup and pipe are cleaning regularly (see Example).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797